NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2010-1052

                               SE-KURE CONTROLS, INC.,

                                                        Plaintiff/Cross Claim Defendant-
                                                        Appellant,

                                             v.

                                     DIAM USA, INC.,

                                                        Defendant-Appellee,
                                            and

         POP DISPLAYS USA, LLC (successor in interest to Diam USA, Inc.),

                                                        Third Party Plaintiff-Appellee,
                                            and

                   POP DISPLAYS, LLC, POP DISPLAYS, INC., and
                          DIAM INTERNATIONAL, INC.,

                                                        Defendants,

                                             v.

                                    TELEFONIX, INC.,

                                                        Cross Claim Plaintiff/Third Party
                                                        Defendant-Appellee.


        Richard D. Harris, Greenberg Traurig, LLP, of Chicago, Illinois, argued for
plaintiff/cross claim defendant-appellant. With him on the brief were Herbert H. Finn,
Kevin J. O’Shea, and Cameron M. Nelson.

       Lee F. Grossman, Niro, Scavone, Haller & Niro, of Chicago, Illinois, argued for all
appellees. With him on the brief was Mark M. Grossman, Grossman Law Offices, of
Arlington, Illinois.

Appealed from: United States District Court for the Northern District of Illinois

Judge Ronald A. Guzman
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                     2010-1052

                           SE-KURE CONTROLS, INC.,

                                                 Plaintiff/Cross Claim Defendant-
                                                  Appellant,
                                          v.

                                 DIAM USA, INC.,

                                               Defendant-Appellee,

                                        and

        POP DISPLAYS USA, LLC (successor in interest to Diam USA, Inc.),

                                               Third Party Plaintiff-Appellee,

                                        and

                 POP DISPLAYS, LLC, POP DISPLAYS, INC., and
                        DIAM INTERNATIONAL, INC.,

                                                Defendants,

                                          v.

                                TELEFONIX, INC.,

                                                 Cross Claim Plaintiff/Third Party
                                                 Defendant-Appellee.


                                  Judgment
ON APPEAL from the       United States District Court for the Northern District of
                         Illinois

In CASE NO(S).           06-CV-4857.
This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:


Per Curiam (RADER, DYK, and PROST, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.



                                      ENTERED BY ORDER OF THE COURT



DATED May 5, 2010                      /s/ Jan Horbaly_________________________
                                      Jan Horbaly, Clerk